DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	The Election filed 3/29/21 in response to the Office Action of 1/4/21 is acknowledged and has been entered.  Applicant elected group I and the species methods of treating subjects characterized by levels of STX1A proteins with Abituzumab in combination with zoledronic acid with traverse. 
	The traversal is on the ground(s) that the examiner has not provided support for the examiner’s position that products of group II can be used in a process materially different from the process of group I. Applicant further argues the examiner has not provided evidence or support that claims to different species recite mutually exclusive characteristics of such species and the examiner has not provided evidence or support that the species are not obvious variants of each other.  This is not found persuasive. In regards to the argument that the examiner has not provided support for the examiner’s position that products of group II can be used in a process materially different from the process of group I, the examiner disagrees. As stated on page 2 of the Restriction Requirement: products of group II include antibodies that specifically bind v integrin that can be used in a materially different process of detecting expression of v integrin. In regard to the arguments that the examiner has not provided evidence or support that claims to different species recite mutually exclusive characteristics of such species and the examiner has not provided evidence or support that the species are not 
	Claims 1-28 are pending.
	Claims 18 and 26-28 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
	Claims 1-17 and 19-25 are currently under consideration.
	The following species has been rejoined: methods of treating subjects characterized by low levels of the protein IL1B with Abituzumab and zoledronic acid.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 13, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 4 recites “said specific protein” and “the median threshold determined for the respective specific protein”.  There is insufficient antecedent basis for “said specific protein” and “the median threshold determined for the respective specific protein” in the claim.

Claim 5 recites “said median thresholds”.  There is insufficient antecedent basis for “said median thresholds” in the claim.

Claim 13 recites “said threshold or median threshold for the respective specific protein”.  There is insufficient antecedent basis for “said threshold or median threshold” in the claim.

Claim 22 recites “the median threshold determined for the respective protein”.  There is insufficient antecedent basis for “the median threshold determined for the respective protein” in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-16, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirth et al (Eur Urol, 2014, 65(5): 897-904; Epub 6/6/2013; 7/22/19 IDS).
Wirth et al teaches therapeutically treating subjects with cancer (including subjects with prostate cancer with bone metastasis) comprising administering Abituzumab (same as “EMD 525797” and DI17E6) at amounts and times encompassed by the claims (see Abstract and pages 898-899, in particular). 
It is the Examiner’s position that all subjects at least have “low” levels of IL1B protein (as broadly encompassed by the claims) present in recited body fluids before and after administering Abituzumab.

Claim(s) 20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia-Cordero et al (Lab Chip, 14(15): 2642-2650; 7/22/19 IDS).
Garcia-Cordero et al teaches a method comprising determining the levels of IL1B protein in serum from a subject with prostate tumor (see Abstract and Figure 5, in particular). As defined by the instant claims, said method identifies subjects responsive to recited treatments.

Claim(s) 20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuku et al (Mediators Inflamm, 2005, 3: 171-174; 7/22/19 IDS).
Kuku et al teaches a method comprising determining the levels of IL1B protein in serum from a subject with multiple myeloma (see Abstract and Figure 5, in particular). As defined by the instant claims, said method identifies subjects responsive to recited treatments.

20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raskov et al (US 2007/0117164 A1; 5/24/07).
Raskov et al teaches a method comprising determining the levels of STX1A protein (same as “Syntaxin 1A”) in serum from a subject with colorectal tumor (see Example 5 and page 29, in particular). As defined by the instant claims, said method identifies subjects responsive to recited treatments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-17, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al (Eur Urol, 2014, 65(5): 897-904; Epub 6/6/2013; 7/22/19 IDS) as applied to claims 1-5, 7-12, 14-16, and 24 above, and further in view of Morgans et al (Urol Clin North Am, 2012, 39(4): 533-546; 7/22/19 IDS).
Wirth et al teaches therapeutically treating subjects with prostate cancer with bone metastasis comprising administering Abituzumab (same as “EMD 525797” and DI17E6) at amounts and times encompassed by the claims (see Abstract and pages 898-899, in particular). 
Wirth et al does not specifically teach the subjects are characterized by a high level of STX1A protein (claim 6), thresholds for STX1A and/or MAPK2K are determined from bodily fluid  passively recited by claim 13), or administering Zoledronic acid to the subjects with prostate cancer with bone metastasis (claims 17 and 19).  
Morgans et al teaches subjects with prostate cancer with bone metastasis benefit from administration of Zoledronic acid (page 6, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat just any subjects with prostate cancer with bone metastasis (including those characterized by a high level of STX1A protein) by administering Zoledronic acid alongside Abituzumab when performing the method of treating subjects with prostate cancer with bone metastasis of Wirth et al because Morgans et al teaches subjects with prostate cancer with bone metastasis benefit from administration of Zoledronic acid (page 6, in particular). One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the two agents (Zoledronic acid and Abituzumab) since both had been demonstrated in the prior art to be reasonably predictive of treating prostate cancer with bone metastasis. Further, one would have been motivated to use such a combination because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
Further, as evidenced by the instant specification, thresholds for STX1A and MAPK2K proteins are inherently determined from bodily fluid of a plurality of subjects with prostate cancer with bone metastasis (as passively recited by claim 13),
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-25 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 20-25 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: biomarker protein levels correlate with response to treatment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of detecting biomarker proteins in biological samples, including blood (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of detecting a recited protein in a biological fluid would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, reciting a level of a protein correlates with treatment response is not truly part of the claimed process, and is not a “practical application”, but rather informs a relevant audience about certain laws of nature (that level of a protein correlates with treatment response)) just as the “wherein” clause of Mayo informs an audience about a newly ‘discovered’ fact about a process rather than require any different step of the process. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1-17 and 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10435472. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to species of the instant claims.

Claims 1-17 and 19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1. 5. 11. 14-32, and 35-38 of copending Application No. 15/511993 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642